PROVOSTY, J.
The wife sues for divorce on the ground of adultery. One witness saw defendant in a beer and dance hall, frequented by men and prostitutes only, with, a woman on his lap, drinking beer, and saw him go up stairs, where the rooms of the prostitutes were, with this woman, and did not see him come down, and does not know how long the two remained up there. Another witness saw him with this woman on that occasion. Another witness was with him in another house- of ill fame and saw him leaving the house with one of the inmates. The trial judge granted the divorce. No appearance has been made in this court by defendant.
Judgment affirmed.